Hill, P. J. (dissenting).
I vote to affirm the award as made by the Industrial Board. I recognize that the computation adopted by the majority is in conformity with subdivisions 1 and 2 of section 14 of the Workmen’s Compensation Law. However, it is unquestioned that the decedent earned $1,227.50 in the year immediately preceding his death. This would give an actual average weekly wage of twenty-three dollars and sixty-one cents, as fixed in the decision of the Board. Therefore, I believe that subdivision 3 of the above-mentioned section should be applied for the reason that subdivision 1 “ cannot reasonably and fairly be applied.”
Heffernan, J., concurs.
Award modified in accordance with opinion, and as so modified affirmed, with costs to the State Industrial Board.